 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


        CHAMBERS OF                                                 MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                        50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                            NEWARK, NJ 07101
                                                                              973-645-5903

                                         October 22, 2019

Ben A. Kaplan, Esq.
Glen H. Chulsky, Esq.
Chulsky Kaplan LLC
280 Prospect Avev., 6G
Hackensack, NJ 07601
Counsel for Plaintiff

David A. Faloni, Esq.
Falone & Associates LLC
165 Passaic Ave., Suite 301B
Fairfield, NJ 07004
Counsel for Defendant

             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     Soto v. Law Offices of Faloni & Associates, LLC
               Civil Action No. 19-16472 (SDW) (LDW)

Counsel:

       Before this Court is Defendant Law Offices of Faloni & Associates, LLC’s (“Defendant”)
Motion to Dismiss David Soto’s (“Plaintiff”) Complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6). This Court having considered the parties’ submissions, having reached its
decision without oral argument pursuant to Federal Rule of Civil Procedure 78, and for the reasons
discussed below, denies Defendant’s motion.

DISCUSSION
       A. Standard of Review

        An adequate complaint must be “a short and plain statement of the claim showing that the
pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). This Rule “requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual
allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v.
County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’
rather than a blanket assertion, of an entitlement to relief”).
        In considering a Motion to Dismiss under Rule 12(b)(6), the Court must “accept all factual
allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine
whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”
Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet that a court must accept
as true all of the allegations contained in a complaint is inapplicable to legal conclusions.
Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,
do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
        B. Plaintiff’s Complaint Sufficiently Sets Forth a Claim Under the FDCPA

       This Court writes only for the parties and assumes their familiarity with the procedural
and factual history of this matter. Prior to May 10, 2019, Plaintiff, a resident of New Jersey,
incurred a financial obligation (the “Debt”) to WebBank (“WebBank”). (D.E. 1 ¶¶ 6, 18.) The
Debt was subsequently “purchased by and/or sold to LVNV Funding, LLC,” and then referred to
Defendant for collection. (Id. ¶¶ 26-27.) 1 At the time the Debt was referred to Defendant, the
Debt was past due and “was in default pursuant to the terms of the agreement creating the [Debt]
and/or by operation of law.” (Id. ¶¶ 28-29; D.E. 1-1 (noting that the account “was charged off on
or about November 3, 2017”).) On May 10, 2019, Defendant sent written notice to Plaintiff (the
“Letter”), which stated that the amount of the Debt was $772.21, and was “subject to change
pursuant to state or federal law.” (D.E. 1-1.)
        On August 8, 2019, Plaintiff filed a class action Complaint in this Court on behalf of
himself and others similarly situated alleging that Defendant’s letter violated 15 U.S.C. § 1692 et
seq., the Fair Debt Collection Practices Act (“FDCPA”). (See generally D.E. 1.) Defendant
filed the instant motion to dismiss on August 30, 2019. (D.E. 4.)
        The FDCPA, 15 U.S.C. § 1692, et seq., provides private causes of action to consumers
who have suffered “the use of abusive, deceptive, and unfair debt collection practices.” 15
U.S.C. § 1692(a). Courts analyzing FDCPA claims apply a “least sophisticated debtor” standard
which is lower than “simply examining whether particular language would deceive or mislead a
reasonable debtor.” Brown v. Card Serv. Ctr., 464 F.3d 450, 454 (3d Cir.2006) (quoting Wilson
v. Quadramed Corp., 225 F.3d 350, 354 (3d Cir.2000)) (internal quotation marks omitted).
However, a debtor cannot disregard responsibilities or adopt “bizarre or idiosyncratic
interpretations of collection notices,” as the standard “preserv[es] a quotient of reasonableness
and presum[es] a basic level of understanding and willingness to read with care.” Wilson, 225
F.3d at 354–55 (internal quotations and citations omitted). “Importantly, whether the least
sophisticated debtor would be misled by a particular communication is a question of law that
may be resolved in a Rule 12(b)(6) motion.” Smith v. Lyons, Doughty & Veldhuius, P.C., No.
07–5139, 2008 WL 2885887, at *3 (D.N.J. July 23, 2008); see also Devito v. Zucker, Goldberg
& Ackerman, LLC, 908 F. Supp. 2d 564, 568–69 (D.N.J. 2012).
       This Court is satisfied that Plaintiff’s Complaint sufficiently sets forth a claim upon
which relief can be granted. Plaintiff alleges that Defendant violated § 1692e of the FDCPA

1
 A collection suit brought by LVNV against Plaintiff in New Jersey State Court was dismissed on December 11,
2018, nearly five months before the Letter was sent. (D.E. 7-1.)


                                                       2
which prohibits the use of misleading, deceptive or false representations in the collection of
debts and § 1692f which prohibits the use of improper means to collect a debt “to which the debt
collector is not legally entitled.” (See 15 U.S.C. §§ 1692e, 1692f; D.E. 1 ¶¶ 47-79.)
Specifically, Plaintiff alleges that the Letter violates the FDCPA because it “would lead the least
sophisticated consumer to believe that the amount due could increase” when, in fact, the Debt
was in default and could not be increased. (D.E. 1 ¶¶ 37-42, 47-79.) Although it remains to be
seen whether the facts will ultimately support Plaintiff’s allegation (and, indeed, the parties
disagree as to the state of the Debt when the letter was sent (see D.E. 7 at 10-11; D.E. 6-9)),
Plaintiff has pled facts sufficient to sustain his claim that the language of the Letter was
misleading and/or improper under §§ 1692e and 1692f.
CONCLUSION

       Defendant’s Motion to Dismiss the Complaint is DENIED. An appropriate order
follows.
                                                     ___/s/ Susan D. Wigenton_____
                                                     SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.




                                                 3
